          Case 7:19-cv-08716-PMH Document 52 Filed 09/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILMINGTON SAVINGS FUND SOCIETY,
FSB, D/B/A CHRISTIANA TRUST, NOT
INDIVIDUALLY BUT AS TRUSTEE FOR
PRETIUM   MORTGAGE    ACQUISITION
TRUST,                                                       ORDER

                            Plaintiff,                      19-CV-08716 (PMH)

                     -against-
ANTHONY G. HORN, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

        On October 19, 2020, Wilmington Savings Fund Society, FSB (“Plaintiff”) moved for an

order granting: (1) summary judgment against Anthony G. Horn and Andrea G. Horn (together,

“Horn Defendants”) under Federal Rule of Civil Procedure 56; (2) default judgment against

Francesco Scaccia under Federal Rule of Civil Procedure 55(b)(2); and (3) judgment of foreclosure

and sale under New York Real Property Actions and Proceedings Law § 1351. (See Docs. 30-33).

Horn Defendants filed their opposition, exhibits annexed thereto, and response to Plaintiff’s Rule

56.1 Statement on November 19, 2020. (Docs. 37-39). Plaintiff filed its reply brief on November

25, 2020. (Doc. 42). The motion has been fully submitted since then. On February 8, 2021, Plaintiff

filed an Addendum to Proposed Judgment of Foreclosure and Sale, which specified the name and

telephone number of Plaintiff’s mortgage servicer. (Doc. 44).

        On September 3, 2021, Plaintiff filed a joint letter regarding the status of the New York

COVID-19 Emergency Eviction and Foreclosure Prevention Act (the “Act”) and its effect on this

action. (Doc. 51). That letter states:
          Case 7:19-cv-08716-PMH Document 52 Filed 09/15/21 Page 2 of 2




                [T]he Defendant filed the Hardship Declaration pursuant to the
                [Act], in which the Defendant certified under penalty of perjury the
                Defendant experienced financial hardship and is unable to pay the
                mortgage in full because of a loss of income or increase in expenses
                during the COVID-19 pandemic. Pursuant to the Act, the
                continuation of the action was stayed through April 30, 2021 and
                then the stay was extended through August 31, 2021. The Act and
                stay were further extended because New York State Governor Kathy
                Hochul signed a law that extended the Act and stay through January
                15, 2022. In connection with the extension and to comply with the
                United States Supreme Court’s August 12, 2021 ruling in Pantelis
                Chrysafis v. Lawrence K. Marks, 594 U.S. ____ (2021), the Act now
                provides the foreclosing party with the ability to challenge the
                legitimacy of the defendant’s alleged hardship by making a motion
                requesting a court hearing for a determination regarding the veracity
                of the hardship. Based on the extension, the stay of the action
                remains in effect.

(Id.).

         In light of the parties’ representations regarding the extension of the Act, and the

corresponding stay of this action, Plaintiff’s motion is DENIED without prejudice to renewal once

the Act is no longer in effect. The parties shall file a joint letter by January 21, 2022 regarding the

status of the Act and its effect, if any, on this action.

         The Clerk of the Court is respectfully directed to terminate the motion sequence pending

at Doc. 30.



SO ORDERED:


Dated: White Plains, New York
       September 14, 2021
                                                 ____________________________
                                                 Hon. Philip M. Halpern
                                                 United States District Judge




                                                    2
